Citation Nr: 0015879	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-20 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's acquaintance



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from November 1969 to April 1976.  Service 
personnel records reflect the veteran received numerous 
citations and awards, including the Vietnam Gallantry Cross 
with Palm.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a December 1996 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho, which denied entitlement to service 
connection for the cause of the veteran's death.  In a 
January 1998 decision, the Board remanded the matter to the 
RO for additional development of the record.  This matter 
came before the Board again in June 1998, at which time the 
Board issued a decision denying the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  

The appellant subsequently appealed that decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In an October 1999 
Order, the Court granted a Joint Motion for Remand, vacating 
the June 1998 Board decision and remanding the matter to the 
Board.

In April 2000, the appellant's representative submitted 
additional evidence consisting of a private medical opinion 
regarding the cause of the veteran's death.  The appellant 
also submitted a statement waiving RO consideration of this 
additional evidence.  Accordingly, the evidence has been 
considered by the Board in this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran died at the age of 45 years in October 1996.  
The death certificate notes the cause of death as an acute 
myocardial infarction.  No other conditions contributing to 
death were listed.  

3.  At the time of the veteran's death, service connection 
was in effect for postoperative laminectomies of the lumbar 
spine, evaluated as 40 percent disabling; a depressive 
neurosis (post-traumatic stress disorder), evaluated as 30 
percent disabling; sensory changes of the right tibial nerve, 
secondary to a rhizotomy, evaluated as 10 percent disabling; 
residuals of a healed fracture of the right ankle, evaluated 
as noncompensably disabling; and residuals of a 
tonsillectomy, evaluated as noncompensably disabling.  

4.  The veteran's service-connected disabilities were 
causally connected to his death, combined in a way to 
accelerate the veteran's death, and/or rendered him 
materially less capable of resisting the effects of 
cardiovascular disease.




CONCLUSION OF LAW

Service-connected disabilities caused, or contributed 
substantially and materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.312 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Board notes that the June 1998 Board decision reflects a 
detailed factual background of this action and the veteran's 
medical history.  For the sake of brevity, only the most 
relevant details will be repeated herein.

Service medical records reflect that in August 1975, the 
veteran underwent a hemilaminectomy and facetectomy, right, 
with excision of a small free fragment of disc material at 
L5-S1.  In October 1975, the veteran underwent a partial 
laminotomy at S1, excision of a disc and scar tissue adherent 
to the S1 nerve root, and a dorsal ganglionectomy at S1.  In 
January 1976, a Medical Board diagnosed failed disc syndrome 
at L5-S1, with intractable pain.

In an August 1976 rating decision, the RO granted entitlement 
to service connection for status post laminectomies of the 
lumbar spine, with right sciatica and limitation of motion, 
evaluated as 40 percent disabling; sensory changes of the 
right tibial nerve secondary to a rhizotomy of the first 
sacral nerve root, evaluated as 10 percent disabling; a 
healed fracture of the right ankle, evaluated as 
noncompensably disabling; and a fracture of the left tibia, 
evaluated as noncompensably disabling.

Upon VA examination dated in January 1979, the veteran 
complained of extreme pain in his back and legs.  Examination 
revealed a partial right foot drop and partial paralysis of 
the right tibial nerve.  

In a February 1979 rating decision, the RO assigned a 20 
percent evaluation for sensory changes of the right tibial 
nerve secondary to a rhizotomy of the first sacral nerve 
root, with hyperesthesia of the right lower extremity.  In a 
January 1981 rating decision, the RO assigned a 60 percent 
evaluation for postoperative laminectomies of the lumbar 
spine.  

Upon VA psychiatric examination dated in June 1984, the 
examiner assessed a moderately severe depressive reaction, 
the etiology of which was undoubtedly related to the 
veteran's chronic pain syndrome, constriction of his world, 
constriction of the number of choices of activities, and 
constriction of vocational probability.

In an August 1984 rating decision, the RO granted service 
connection for a depressive neurosis, evaluated as 10 percent 
disabling.  In a September 1985 decision, the Board 
determined that a 30 percent evaluation was warranted for a 
depressive neurosis.  

VA clinical records dated from 1987 to 1993 reflect treatment 
for depression and post-traumatic stress disorder.  In 
November 1990, the veteran underwent psychiatric 
hospitalization.  Upon physical examination, a blood pressure 
reading of 160/110 was recorded.  Medication was administered 
and the veteran's blood pressure stabilized.  The veteran's 
blood pressure remained elevated during his hospitalization, 
ranging from 134/90 to 160/110.  A grade II/VI systolic 
murmur was detected and a history of rheumatic fever was 
noted.  

Upon VA hospitalization dated in January 1991, the veteran's 
blood pressure was monitored closely.  It was noted that it 
had been difficult to check the veteran's blood pressure when 
he had not been complaining of pain, so it was unclear 
whether some of the elevated readings had been due to a pain 
component.  In June 1991, the veteran complained of chest 
pain episodes that had not been relieved by nitroglycerin.  
Chest x-rays revealed results within normal limits.  
Assessments of angina and atypical chest pain were 
questioned.  Later that month, the veteran complained of 
breathing problems and occasional brief chest pain.  A blood 
pressure reading of 150/102 was recorded.  Atypical chest 
pain of unclear etiology was assessed.  A right below-the-
knee amputation was performed in July 1992.  During his 
hospitalization period, it was noted that the veteran had not 
been taking his hypertension medication.  Upon 
hospitalization in September 1992, a blood pressure reading 
of 120/90 was recorded.  

In November 1993, the veteran reported to a private emergency 
room with a complaint of an episode of chest pain.  He stated 
that he had stopped taking his blood pressure medication one 
day earlier.  Upon examination, the veteran's blood pressure 
fluctuated from 140/90 to 165/120.  The veteran was advised 
to resume his course of anti-hypertensive medications.  
Noncardiac chest pain, possible esophagitis, was assessed.

The veteran died in October 1996.  The death certificate 
lists acute myocardial infarction as the cause of death.  No 
other conditions contributing to death were listed and no 
autopsy was performed.

In a December 1996 statement, Dr. K., a VA physician, 
reported that the veteran's high blood pressure, migraine 
headaches, and chronic back and leg pain had interfered with 
his activities of daily living.  He stated that the veteran 
had been treated with a number of medications, with only 
partial relief of symptoms and signs.  Dr. K. opined that the 
conditions had their onset during, and had been related to, 
the veteran's service in Vietnam.

In a July 1997 letter, Dr. K. reported that his December 1996 
statements had been based solely on history provided by the 
veteran.  Dr. K. stated that he had no further evidence to 
support his contentions.  He noted that history alone was 
usually sufficient for purposes of medical diagnosis and 
treatment.  Dr. K. stated that he was not in a position to 
judge matters of service connection and that, for purposes of 
establishing service connection for medical conditions, 
"mine was clearly an overstatement."

In an August 1997 statement, Dr. F., a VA psychiatrist, 
reported that the veteran had received VA treatment for a 
number of problems, including depression, a spinal disc 
condition, and a lower leg condition.  It was noted that the 
veteran had apparently died suddenly at home from a 
myocardial infarction.  Dr. F. stated that patients with 
depression had been shown to be at increased risk of 
mortality from myocardial infarction because of their 
depression.  It was noted that the veteran had been taking a 
relatively high dose of imipramine to control his depression 
and alleviate the pain from his spinal disc and lower leg 
conditions.  Dr. F. reported that imipramine had been known 
to increase the risk of cardiac arrhythmia, cardiac 
conduction problems, and sudden cardiac death.  Dr. F. opined 
that the veteran's death "may very well be related to his 
service-connected disabilities and their treatment."

At her August 1997 hearing before a Member of the Board, the 
appellant testified that the veteran had suffered from pain 
because of his back injury.  The appellant's acquaintance 
reported that the veteran had suffered a great deal of 
depression related to his Vietnam experiences.  

In an April 1998 statement, Dr. P., a VA physician, reported 
that she had reviewed the claims file.  She opined that it 
was less likely than not that the veteran's service-connected 
disabilities and/or treatment for the disabilities had caused 
or significantly contributed to cause the veteran's sudden 
death.  Dr. P. noted that the cause of the veteran's death 
was unknown and unknowable.  She observed that a coroner, 
without the benefit of an autopsy, had deemed an acute 
myocardial infarction the cause of death.  Dr. P. stated that 
an acute myocardial infarction with sudden arrhythmic death 
was probably the most common etiology of sudden atraumatic 
death in the general public and had likely caused the 
veteran's death.  She noted that other possible etiologies 
included a massive stroke, pulmonary embolism, or a ruptured 
abdominal aortic aneurysm.

Dr. P. observed that, accepting the hypothesis that the 
veteran had suffered a fatal myocardial infarction, he had 
well-accepted risk factors to explain any underlying coronary 
artery disease.  It was noted that the veteran had a history 
of tobacco use and a history of high blood pressure since at 
least 1990, as documented by a hospitalization record 
reflecting a blood pressure reading of 160/110.  Dr. P. noted 
that Dr. K. had in essence recanted his statement that the 
veteran's death had been related to his military service.

Dr. P. noted that Dr. F.'s statements had been provided in 
the sense of probabilities and risk factors, without 
substantiation for the veteran's case.  Dr. P. reported that, 
while it was well established in medical literature that 
persons who were depressed had a poorer prognosis after 
suffering a myocardial infarction, it was less well 
established and more controversial that depression actually 
caused an increased risk of suffering a heart attack.  Dr. P. 
concluded, in any case, that the assertion that the veteran's 
death had directly resulted from his depression was 
speculative.  Dr. P. noted that Dr. F. had made the true, but 
very general, statement that imipramine was known to increase 
the risk of cardiac arrhythmia, including sudden cardiac 
death.  Dr. P. reported that the incidence of drug-induced 
arrhythmic death due to therapeutic doses of tricyclic 
antidepressants was extremely low compared to the incidence 
of death due to coronary artery disease.  Dr. P. opined that 
the assertion that the imipramine therapy had directly caused 
the veteran's death was speculative.  Dr. P. attached an 
abstract of an article in which she states it was concluded 
that the use of tricyclic antidepressants was not associated 
with an increased risk of myocardial infarction.

Dr. P. concluded that there was no reason to suspect that any 
of the veteran's other service-connected disabilities had 
been related to his sudden death.  Dr. P. specifically 
refuted the assertion that a clot in the veteran's amputation 
stump had migrated and caused his death.  Dr. P. reported 
that venous clots caused pulmonary emboli, but did not cause 
heart attacks.  It was noted that arterial clots in the lower 
extremities did not migrate and cause heart attacks.  Dr. P. 
stated that there was no evidence that the veteran had had 
symptomatic thrombosis, and the likelihood that the veteran 
had had asymptomatic lower extremity thrombosis was low.

In a February 2000 statement, Dr. B., a private 
neuroradiologist, opined that the veteran's service-connected 
back disability and sensory changes/rhizotomy (compromise of 
the nerve root) of the right tibial nerve, and the associated 
medications he took, directly contributed, both substantially 
and materially, to his cause of death.  Dr. B. noted that his 
opinion was in agreement with the opinions of record of Dr. 
F. and Dr. K. and was contrary to the opinion of Dr. P.  It 
was also noted that although the record did not indicate that 
the residuals of a right ankle fracture/amputation were 
service connected, they should have been given that they were 
a direct consequence of the compromised nerve root of the 
right tibia.  Dr. B. opined that the veteran's service-
connected depression also likely contributed to his demise.  
Dr. B. noted that he had reviewed the medical record, claims 
folder, and available imaging studies.  

In support of his opinions, Dr. B. provided several 
rationales.  Dr. B. noted that the veteran's death 
certificate noted the cause of death as an acute myocardial 
infarction.  Dr. B. stated it was a well-accepted medical 
fact that patients with chronic disabilities affecting 
mobility (such as back injuries and sensory changes of the 
lower extremities) were at significantly increased risk of 
early demise secondary to cardiac failure due to cardiac de-
conditioning.  Three attached articles were referenced by Dr. 
B. as supportive of this position.  The physician noted that 
the veteran's service-connected disabilities markedly reduced 
his ability to exercise.  He also stated that the veteran's 
1992 amputation, which was likely caused by his right-foot 
drop, further reduced the veteran's ability to exercise.  In 
summary, Dr. B. opined that the veteran had 20 years of 
cardiac de-conditioning prior to his acute myocardial 
infarction and that chronic de-conditioning directly 
contributed to his demise.  Dr. B. further opined that he 
agreed with Dr. F.'s statement that the prescription drugs 
also materially contributed the veteran's early demise.  

Dr. B. also specifically addressed several statements in Dr. 
P.'s April 1998 opinion.  Dr. B. noted that the veteran's 
other risk factors for early death appeared to be minimal in 
comparison to his chronic de-conditioning as the record 
showed occasional alcohol, coffee, and 1/2 pack a day of 
cigarettes.  Dr. B. opined that a 1/2 pack a day habit by age 
45 did not create a tremendous risk for heart disease due to 
smoking.  He also noted a single high blood pressure reading 
did not, according to the literature, indicate that the 
veteran had chronically high blood pressure.  

Dr. B. agreed with Dr. P. that the topic of depression and 
myocardial infarctions was controversial, but opined that the 
very medical evidence provided by Dr. P. presented both sides 
of the fence, thus it was as likely as not that the veteran's 
depression significantly contributed to his myocardial 
infarction.  Dr. B. also noted that imipramine, which was 
taken by the veteran in large doses, was shown to have 
significant cardiovascular risk as per the Food and Drug 
Administration package insert portions.  It was also noted 
that the veteran did not have any evidence of 
arteriosclerotic vascular disease in the record.  Dr. B. 
agreed with Dr. P. that the amputation stump, as a direct 
effect, had little to do with the cause of the veteran's 
death.  

In support of his opinion that the veteran's right ankle 
fracture and amputation should have been service connected, 
Dr. B. stated that the veteran's abnormal neurologic status 
likely complicated the healing process of his fractures and 
therefore contributed to the need for amputation.

In conclusion, Dr. B. opined that the veteran had the 
following significant service-connected factors, which 
contributed significantly and directly to his demise:  
neurologic disability with cardiac de-conditioning; 
depression; and prescribed pain and depression medications.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312.

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Following a thorough review of the competent medical evidence 
of record, the Board is of the opinion that the evidence for 
and against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death is in 
relative equipoise. 

The appellant's claim is supported by the December 1996 
statement of Dr. K., the August 1997 statement of Dr. F., and 
the February 2000 statement of Dr. B.  It appears from the 
record that Doctors F. and K. treated the veteran at a VA 
Medical Center during his lifetime.  Dr. B.'s opinion was 
based upon a review of the veteran's medical record, claims 
folder, and available imaging studies.  These medical 
statements opine that the veteran's service-connected 
disabilities and their treatment were related to and directly 
contributed, both substantially and materially, to his cause 
of death.  Both Dr. F. and Dr. B. noted that imipramine, 
taken by the veteran in high doses, had been known to 
increase cardiac risks.  Additionally, Dr. B. submitted three 
medical articles in support of his position that patients 
with chronic disabilities affecting mobility are at 
significantly increased risk of early demise secondary to 
cardiac failure due to cardiac de-conditioning.  

On the other hand, Dr. P. has opined that it was less likely 
than not that the veteran's service-connected disabilities 
and/or treatment caused or significantly contributed to cause 
his death.  She noted that the cause of the veteran's death 
was unknown and unknowable because an acute myocardial 
infarction had been deemed the cause without the benefit of 
an autopsy.  Dr. P. opined that Dr. F.'s statements were in 
the sense of probabilities and risk factors, without 
substantiation for the veteran's case.  She noted the veteran 
had well accepted risk factors to explain any underlying 
coronary artery disease.  However, Dr. B. noted the veteran's 
other risk factors for an early death appeared to be minimal 
in comparison to his chronic de-conditioning, and noted that 
he did not have any evidence of arteriosclerotic vascular 
disease in the record.  

Thus, it appears that there is an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  With all reasonable doubt resolved in favor of the 
veteran, entitlement to service connection for the cause of 
the veteran's death is warranted.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	
	Member, Board of Veterans' Appeals



 

